Title: From Thomas Jefferson to John Breckinridge, 21 March 1806
From: Jefferson, Thomas
To: Breckinridge, John


                        
                     Th:J to mr Breckenridge
                     
                            Mar. 21. 06. 
                        
                        As soon as mr Gallatin comes to his office I have desired him to walk with me to mr Madison’s office to
                            consult on an important & pressing subject. can you meet us there, & amuse yourself till mr Gallatin comes, the
                            moment of which I am not able to fix.
                    